Citation Nr: 1503583	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  13-28 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (claimed as post-traumatic stress disorder (PTSD), depression and anxiety), to include as secondary to service-connected residuals of concussion with headaches.  

2.  Entitlement to a rating in excess of 10 percent for residuals of concussion with headaches (claimed as traumatic brain injury (TBI)).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to July 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 Rating Decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, PA.  

A videoconference hearing was held before the undersigned Veterans Law Judge in October 2014.  A transcript of said hearing has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD, depression and anxiety), to include as secondary to service-connected residuals of concussion with headaches, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's residuals of concussion with headaches (claimed as TBI) have not been manifested by a level of severity higher than "1" for any facet due to cognitive impairment and subjective symptoms.  

2.  The competent and probative evidence of record does not show that the Veteran has a separate physical dysfunction associated with TBI that warrants evaluation under an appropriate diagnostic code.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of concussion with headaches (claimed as TBI) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124, 4.130, Diagnostic Codes 8045-9304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

A. Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A.  §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

With respect to the issue of a rating in excess of 10 percent for residuals of concussion with headaches (claimed as TBI), VA notified the Veteran of the information and evidence needed to complete said claim in May 2009 (prior to the initial denial of an increased rating in July 2009) and again in April 2011 (prior to the denial of the June 2011 claim on appeal).  Additionally, the claim was subsequently readjudicated in a Statement of the Case (SOC) issued in September 2013, and in a Supplemental Statement of the Case (SSOC) issued in May 2014.  In view of the foregoing, VA's duty to assist has been met with respect to the claims on appeal.  

B. Duty to Assist

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records (STRs), as well as VA and non-VA medical treatment records.  At the time of the October 2014 videoconference hearing, before the undersigned, the Veteran indicated that he had an MRI disk of the brain from a private physician (later identified as Dr. Schwartz).  Received in October 2014 was a letter from the Veteran's accredited representative, enclosing an MRI disk.  In November 2014, the RO uploaded the images (without notations or comments) into the Veteran's electronic file.  No medical notes, interpretations, or impressions of any kind were submitted in conjunction with the images.  

The Veteran was also afforded VA TBI examinations in June 2011 and May 2014.  The VA examinations were adequate, because they were each performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has alleged that the May 2014 VA TBI examination was inadequate.  Specifically, his accredited representative contended during the October 2014 videoconference hearing that no X-ray examination or magnetic resonance imaging (MRI) testing were performed.  

Upon review, the Board finds that the May 2014 VA TBI examination was based on a thorough and adequate history, made the necessary findings for rating purposes, and provides a sound basis upon which to base a decision with regard to the appeal for higher rating.  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Additionally, the 2014 examination report contains all the findings needed to evaluate the claim on appeal, including a rationale for the opinion given, and addresses the functional effects caused by the Veteran's TBI residuals.  

VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims or issues on appeal.

II. Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119, 126 (1999).  The U.S. Court of Veterans Appeals (Court) has also held that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The Board has considered whether staged ratings are for consideration.  However, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected residuals of concussion with headaches (claimed as TBI), resulted in symptoms that would warrant different ratings.  

Although the Board had thoroughly reviewed all evidence of record, the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. at 510.  Where, as is the case with the increased-rating claims currently before the Board,  entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 307-09.  

III. Analysis

The Veteran contends that an increased rating of 40 percent is warranted for his service-connected residuals of concussion with headaches (claimed as TBI), currently rated as 10 percent disabling.  

In September 1973, the Veteran was seen at the Wilkes-Barre, Pennsylvania, VA Hospital for complaints of a headache.  Upon awakening that morning, he was quite belligerent, striking his friends.  He alleged amnesia.  The impression was no neurologic diseases at that time.  An electroencephalogram (EEG) was normal.  

The Veteran filed his claim for a rating in excess of 10 percent for his service-connected residuals of concussion with headaches in April 2009.  He attended a VA TBI examination in July 2009.  The examiner stated that he used a TBI examination worksheet to conduct the examination.  He stated that the Veteran was employed in a paper factory where he had worked for the past forty years (alternating twelve-hour shift days and night shifts), was married with two children, and lived with his wife.  The VA neurologist noted a history of stabilization of concussion-related symptoms which appeared mild in severity, and that the Veteran was having headaches which started in his late teens and probably had nothing to do with his concussion, as they pre-dated it.  The Veteran reported headaches occurring two to three times per week, which he rated as a 9 on a zero to 10 pain scale.  The headaches were throbbing in nature and lasted up to two hours, affecting his work performance at their most severe.  

The Veteran complained of occasional lightheadedness, especially when getting up too fast.  He denied any weakness or paralysis, and noted that his sleep was disturbed in that he would only sleep three to four hours  at one time and would sometimes awake sweating.  The examining neurologist noted that the Veteran had never established a normal sleep pattern due to shift work.  The Veteran denied any fatigue, malaise, and/or mobility problems.  His balance was termed normal and he was noted to ambulate without assistance.  A complaint of mild memory impairment was noted.  The Veteran noted that he forget small things like daily chores, but remembered for the most part things at work.  His motor strength was noted as 5/5 in distal and proximal muscles in the upper and lower extremities, and no proximal or distal muscle atrophy was noted.  His gait was said to be normal for his age, and no apparent cognitive impairment, erectile dysfunction, sensory problems, and/or vision changes were noted.  The Veteran had never had seizures, and either  photophobia or phonophobia and/or cranial nerve dysfunction was noted.  The examiner noted that the Veteran's overall symptoms were stable.

The Veteran reported that he was currently taking Tylenol for his headaches.  He denied any major effect on his routine daily activities or employment due to symptoms.  Although the Veteran offered a minor complaint of memory impairment, his mini-mental status examination score was 29 out of 30, and he was oriented in three spheres.  His communication and consciousness were normal, and his social interaction appeared appropriate.  The examiner assessed common migraine headache and sleep deprivation (neither necessarily related to the Veteran's concussion), and opined that the concussion during service was less likely than not the cause of the Veteran's headaches,  memory impairment, or sleep disorder, based on the history obtained and evidence gathered.

Through a Rating Decision issued in July 2009, the RO continued the 10 percent rating assigned the Veteran's service-connected residuals of concussion with headaches.  

VA treatment notes dated from March 2009 to February 2011 include a June 2010 VA psychiatry note, wherein the Veteran stated he was unable to sleep, experienced constant fatigue or loss of energy, elevated mood, occasional anxiety, recurrent or persistent thought or impulses, kicking during sleep, recurrent unpleasant dreams, being easily startled, avoidance of social situations, difficulties with intimacy, angry feelings or dreams, feelings of guilt or shame, difficulties getting started in the morning, and interpersonal difficulties outside the home.  Upon examination, the Veteran was oriented in three spheres, was cooperative, calm, and pleasant, fairly well groomed, appropriately dressed, with a "little better mood."  His affect was at first anxious, then relaxed.  There was no psychomotor agitation or retardation.  Speech was spontaneous, relevant, and coherent, thought processes were organized and logical.  The Veteran verbalized no auditory or visual hallucinations, and there were no delusional thoughts.  He denied suicidal and homicidal ideation.  His judgment as well as recent and remote memory were intact and his insight was fair.  The assessment was depressive disorder.  

A September 2010 VA social work note found that the Veteran presented alert and oriented in three spheres, with intact cognition and anxious mood and affect.  He denied hallucinations and delusions as well as suicidal ideations.  His sleep was poor and interrupted.  An October 2010 VA social work note assessed that the Veteran presented alert and oriented in three spheres, with intact cognition and appropriate mood and affect.  He denied hallucinations and delusions as well as suicidal and homicidal ideations.  His sleep was poor and interrupted.  A December 2010 VA psychiatry note assessed depressive disorder.  A December 2010 VA social work progress note reported that the Veteran was assessed as presenting alert and oriented times three, with intact cognition, mildly-anxious mood, and interrupted sleep.  He denied hallucinations and delusions as well as suicidal and homicidal thoughts.  He reported that his sleep was interrupted.  A January 2011 VA social work progress note assessed the Veteran as presenting alert and oriented times three, with intact cognition, flat mood, and mild depression.  He complained of headaches, and denied hallucinations and delusions as well as suicidal and homicidal concerns.  He reported that his sleep was poor.  During  a February 2011 VA social work assessment, the Veteran presented alert and oriented in three spheres, with intact cognition, anxious mood, increased depressive symptoms, and interrupted sleep.  He denied hallucinations and delusions and suicidal and homicidal ideations.  

The Veteran presented for VA TBI examination in June 2011.  He reported headaches three to four times per week, which felt like a stabbing pain in the top of his head, for which he took Tylenol or Motrin.  He reported a sleeping problem in that he was able to fall asleep, but could not stay asleep.  The Veteran reported sensitivity to noise, and that he was unable to ambulate without assistive devices.  The examining neurologist noted restlessness during the interview.  There was no evidence of erectile dysfunction, and his reflexes and motor examination results were normal.  There was normal muscle tone and no evidence of atrophy.  There were no findings of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy, loss of muscle tone, spasticity or rigidity, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdown, vision problems, psychiatric manifestations, or other abnormalities.

There was no evidence of any cognitive impairment.  The Veteran reported being employed as a paper maker in the paper industry for more than twenty years.  The examiner diagnosed a minor closed head injury, without evidence of TBI, and noted that the Veteran had post-traumatic headaches.  The diagnosis was found to have no effect on the Veteran's occupational responsibilities or usual daily activities, and he was found competent to manage his finances independently.  The examiner opined that the Veteran's psychiatric disorder (to include depression and anxiety) was less likely as not caused by or a result of his service-connected concussion with headaches.  The rationale given was that the Veteran's initial in-service injury was mild, required no immediate medical attention, and was more than forty years in the past.  The neurologist concluded that she was not aware of any medical study showing a relationship between remote, mild head injury and the later development of depression and anxiety.  

In a June 2011 addendum to her examination report earlier that month, the VA neurologist stated that the Veteran's headaches were mild, not prostrating, and were never treated with prescriptions.  

In its June 2011 Rating Decision, the RO continued the 10 percent rating assigned for the Veteran's service-connected residuals of concussion with headaches (claimed as TBI).  

A January 2012 addendum by the VA neurologist to her June 2011 mental disorders examination stated that the Veteran suffered a minor closed-head injury in 1967 but did not suffer a traumatic injury.  He did not lose consciousness or memory, and the examiner did not think the Veteran had any sequelae from the 1967 injury.  She concluded that, in other words, it was not as likely as not that the Veteran had a TBI as a result of his in-service minor closed-head injury without loss of consciousness.

In a TBI signs and symptoms questionnaire received in April 2012, the Veteran stated that he hit his head aboard ship in 1966 or 1967, and suffered headaches for days.  He reported current headaches three to four times weekly, lasting two to three hours, along with sleep disturbance, dizziness, weakness, moderate fatigue and short-term memory impairment.  The Veteran also reported mood swings, anxiety, depression, as well as keeping to himself.  

A March 2013 examination by chiropractor Kelley Best noted complaints to include headache as well as the Veteran's report that he experienced a TBI while in the service.  Impressions included mild TBI and post-traumatic headaches.  The examiner opined that the Veteran suffered a TBI in service, which left him susceptible to multiple co-morbidities, and that the Veteran had a history of more than 3 co-morbidities that follow TBI (which Mr. Best did not specify).  Nor did he address which evidence was considered to support his opinion.

The Veteran was afforded a VA examination for residuals of TBI in May 2014.  The examiner indicated that he reviewed the Veteran's claims file and all electronic records during the in-person examination.  With respect to the facets of TBI-related cognitive impairment, the VA examiner found:  (1) no complaints of impairment of memory, attention, concentration, or executive functions; (2) normal judgment; (3) occasionally inappropriate social interaction; (4) the Veteran was always oriented to person, time, place, and situation; (5) motor activity was normal; (6) visual spatial orientation was normal; (7) there were no subjective symptoms; (8) there were no neurobehavioral effects; (9) the Veteran was able to communicate by spoken and written language; and (10) consciousness was normal.  

Next, the examiner concluded that the Veteran did not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  The examiner found that the Veteran did not have any scars or other pertinent physical findings, complications, conditions, signs or symptoms.  Finally, the examiner found that there were no residual conditions attributable to a TBI which impacted the Veteran's ability to work.

The examiner also reviewed the Veteran's claims file and electronic records during his in-person headaches examination.  He reported that the Veteran had been diagnosed with tension headaches, three to four times per week, relieved by Tylenol and Advil.  Stabbing headache pain was reported.  The headaches were described as generalized, lasting less than one day, and did not result in non-headache symptoms.  The Veteran was found to not have characteristic prostrating attacks of headache pain, and no other pertinent physical findings were noted.  The headache condition was found to not affect the Veteran's ability to work.  The examiner opined that he did not think that the Veteran's headaches were related to his concussion, but seemed to be tension headaches.  The examiner reviewed the June 2011 VA TBI examination and concluded that it was less likely as not that the Veteran was suffering from post-concussive headache at that time.  

During his October 2014 videoconference hearing, the Veteran testified that he incurred a TBI while stationed in Cuba, when he ran into a newly-installed television stand while trying to get to his general quarters station.  He was unsure as to whether he lost consciousness.  The Veteran testified that he currently experienced severe headaches and has problems with his temper and nervousness.  He testified that he first experienced headaches when he hit his head aboard ship, and that he currently experienced them from one to three times per week, with increased severity treated with Tylenol and Advil.  He stated that the headaches affected his ability to work, in that he would sometimes have to take a rest or just lie down and take Tylenol.  The Veteran testified that his headaches were related to his service-connected concussion because they started right after his shipboard injury.

The Veteran's wife testified in October 2014 that her husband suffered from short-term memory loss which required her to use Post-It notes to remind him of some things.  She also testified that is temper would flare and that when her husband had a severe headache he would sometimes punch the bedroom doors and put holes in them.  

Historically, a Rating Decision issued in November 1973 granted service connection for residuals of brain concussion manifested by headaches, and assigned a 10 percent rating, effective March 12, 1973, pursuant to 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045-9304.  The 10 percent rating has remained in effect since 1973.  Under the laws administered by VA, a disability rating that has been continuously rated at or above a certain percentage for at least 20 years is a protected rating.  A protected rating cannot be reduced, let alone eliminated, absent a showing of fraud.  38 U.S.C.A. § 110 (West 2014); 38 C.F.R. § 3.951 (2014).  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2014).  Here, the Veteran's disability has been described as residuals of TBI (DC 8045), which has been rated on the basis of dementia due to head trauma under DC 9304.  As explained infra, however, the Veteran has not been given a diagnosis of dementia or any other psychiatric disability related to his in-service head injury by a competent medical professional.  Thus, his residuals of a head injury are more properly rated solely under DC 8045.  

As revised effective October 23, 2008, Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and which have profound effects on functioning:  cognitive (which is common in varying degrees after a TBI); emotional/behavioral; and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a , Diagnostic Code 8045 (2014).  The diagnostic code provides:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  'Executive functions' are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, may be separately evaluated even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Emotional/behavioral dysfunction is evaluated under 38 C.F.R. § 4.130 (schedule of ratings for mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Physical (including neurological) dysfunction, based on the following list, is evaluated under an appropriate diagnostic code:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, they are to be separately evaluated under the most appropriate diagnostic code, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

The need for special monthly compensation, for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc., should be considered.  Id. 

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.   

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.   

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.   

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008, may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review.  However, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable. 

38 C.F.R. § 4.124a , Diagnostic Code 8045 (2014).

Pursuant to 38 C.F.R. § 4.124a, the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," as outlined below, contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation based on the level of the highest facet is assigned as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  Id.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" provides as follows: 

1.  Memory, Attention, Concentration, Executive Functions

0: No complaints of impairment of memory, attention, concentration, or executive functions.

1: A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2: Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3: Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total: Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.
 
2.  Judgment

0: Normal

1: Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

2: Moderately impaired judgment. For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

3: Moderately severely impaired judgment. For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Total: Severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.
 
3. Social Interaction

0: Social interaction is routinely appropriate.

1: Social interaction is occasionally inappropriate.

2: Social interaction is frequently inappropriate.

3: Social interaction is inappropriate most or all of the time.
 
4. Orientation

0: Always oriented to person, time, place, and situation.

1: Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

2: Occasionally disoriented to two of the four aspects of orientation or often disoriented to one aspect of orientation.

3: Often disoriented to two or more of the four aspects of orientation.

Total: Consistently disoriented to two or more of the four aspects of orientation.
 
5.  Motor Activity (with intact motor and sensory system)

0: Motor activity normal.

1: Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

2: Motor activity mildly decreased or with moderate slowing due to apraxia.

3: Motor activity moderately decreased due to apraxia.

Total: Motor activity severely decreased due to apraxia.
 
6.  Visual Space Orientation

0: Normal.

1: Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as global positioning system (GPS).

2: Moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS. 

3: Moderately severely impaired. Gets lost even in familiar surroundings, unable to use assistive devices such as GPS.

Total: Severely impaired. May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.
 
7. Subjective Symptoms

0: Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety.

1: Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

2: Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.
 
8. Neurobehavioral Effects

0: One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.

1: One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

2: One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

3: One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

9. Communication

0: Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

1: Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas.

2: Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time. Can generally communicate complex ideas.

3: Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time. May rely on gestures or other alternative modes of communication. Able to communicate basic needs.

Total: Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs. 

10. Consciousness

Total: Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

After a full review of the lay and medical evidence of record, the Board finds that an initial disability rating in excess of 10 percent for residuals of concussion with headaches (claimed as TBI) is not warranted for any period.  

With respect to the first listed facet, memory, attention, concentration, and executive functions, the May 2014 VA TBI examiner found no complaints of impairment in those areas.  He also found that the Veteran did not have any mental conditions or residuals attributable to a TBI.  While the Veteran indicated minor memory impairment during July 2009 VA TBI examination, he nonetheless scored 29 out of 30 on his mini-mental status examination.  The Veteran reported short-term memory impairment in his April 2012 TBI signs and symptoms questionnaire.  Viewing the evidence in its entirety, the Board finds that a level of severity of "1" is appropriate for the facet of memory, attention, concentration, and executive functions, evidenced by the Veteran's complaint of mild loss of memory without objective evidence on testing.

Regarding the second listed facet (judgment), the Board finds that a level of severity higher than "0" is not evident during the appeal period.  The Veteran's judgment was termed intact during June 2010 VA psychological treatment and was characterized as normal during May 2014 VA TBI examination.  

Concerning the third listed facet (social interaction), the Board finds that a level of severity higher than "1" is not shown by the evidence of record.  This is due to the finding of appropriate social interaction during the July 2009 VA TBI examination, in addition to the Veteran's report of many friends and good social adjustment during May 2011 VA mental disorders examination,  as well as the Veteran's report that he kept to himself made upon his April 2012 TBA signs and symptoms questionnaire, plus the finding of occasionally inappropriate social interaction made during VA TBI examination in May 2014.  

With respect to the fourth listed facet (orientation), while the May 2014 VA TBI examiner found the Veteran to be always oriented to person, time, place, and situation, the Veteran has been shown to be occasionally disoriented to one of the four aspects of orientation, as shown during VA clinical treatment in September 2010, October 2010, and January 2011.  Therefore, the Board finds that a level of severity no higher than "1" (occasionally disoriented to one of the four aspects) is warranted.

For the fifth listed facet (motor activity, with intact motor and sensory system), the Veteran's motor strength was 5/5 during July 2009 VA TBI examination.  Motor activity was found to be normal during June 2011 VA TBI examination as well as during the most recent VA TBI examination in May 2014.  As a result, a level of severity higher than "0" is not shown.

Regarding the sixth listed facet (visual space orientation), a level of severity higher than "0" is not warranted, during the appeal period since the evidence of record does not suggest (nor does the Veteran assert) that such is impaired to any degree.  In fact, the May 2014 VA TBI examination determined that the Veteran's visual spatial orientation was normal.

Concerning the seventh facet (subjective symptoms), the Board finds that a level of severity no higher than "0" has been shown throughout the appeal period.  The Board acknowledges the Veteran's multiple complaints of headaches and dizziness (made during July 2009 VA TBI examination, June 2011 VA TBI examination, and upon his April 2012 VA TBI signs and symptoms questionnaire.  However, the VA TBI examination in May 2014 found no subjective symptoms.  While the Veteran reported during July 2009 VA TBI examination that his headaches (at their most severe) affected his work performance, and the Veteran testified in October 2014 that his headaches affected his ability to work, the evidence does not shown three or more subjective symptoms which interfere with work (necessary for a level of severity of "1").  Furthermore, at no time did the Veteran report that he had daily headaches (a requirement for a severity level of "1").

For the eighth listed facet (neurobehavioral effects), the Board finds that a level of severity no higher than "1" is shown, due to one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both (but do not preclude them).  Level "1" is warranted as a result of the Veteran's wife's testimony in October 2014 that his temper would flare and that when her husband had a severe headache he would sometimes punch the bedroom doors and put holes in them, in addition to the Veteran's October 2014 testimony that he sometimes had to leave work early because of problems with anxiety and depression, and that on one occasion he struck one of his co-workers.  

With respect to the ninth facet (communication), a level of severity higher than "0" has not been shown.  Although the Veteran's speech was described as impoverished during May 2011 VA mental disorders examination, it was described as spontaneous, relevant, and coherent in a June 2010 VA psychiatric treatment note.  Most recently, the May 2014 VA TBI examiner found that the Veteran was able to communicate by spoken and written language.  Moreover, the Veteran made no complaints with regard to his degree of communication.  As a result, the Board finds the overall clinical picture of the Veterans communication during the appeal period is more consistent with a level of severity of "0," which indicates the ability to communicate by and comprehend spoken and written language.  The evidence of record does not demonstrate occasional impairment or the inability to communication on any basis.  

Finally, regarding the tenth facet (consciousness), a  "total" level of severity for this facet, which indicates a persistently altered state of consciousness, has not been indicated by the evidence of record or by the Veteran during the appeal period.  Most recently the May 2014 VA TBI examiner documented the Veteran's consciousness as normal.

Upon review of the severity levels assigned for each facet under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, the Board finds that a severity level higher than "1" has not been assigned.  Thus, the currently assigned 10 percent disability rating appropriately reflects the highest severity level of "1" assigned.  See 38 C.F.R. § 4.124a.

Additional Considerations

The Board finds that review of the lay and medical evidence of record does not demonstrate the Veteran's need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance, being housebound, etc.  See 38 C.F.R. § 4.12a (2014).  

The Board will also consider whether the Veteran is entitled to a higher disability rating for headaches.  Diagnostic Code 8100 provides for a 10 percent disability rating for migraine with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent disability rating is provided for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent disability rating is provided for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a , Diagnostic Code 8100.

During his July 2009 VA TBI examination, the Veteran reported headaches occurring two to three times per week, which he rated as a 9 on a zero to 10 pain scale.  The headaches were throbbing in nature and lasted up to two hours, affecting his work performance at their most severe.  At his June 2011 VA TBI examination, the Veteran reported headaches three to four times per week with stabbing pain, for which he took Tylenol or Motrin.  In her July 2011 addendum to her TBI examination report earlier that month, the VA neurologist stated that the Veteran's headaches were mild, not prostrating, and were never treated with prescriptions.  The Veteran reported headaches two to three times per week, lasting two to three hours, upon his April 2012 TBI signs and symptoms questionnaire.  During examination for headaches by the VA TBI examiner in May 2014, the examiner reported that the Veteran had been diagnosed with tension headaches, three to four times per week, relieved by Tylenol and Advil.  Stabbing headache pain was reported three to four times per week, and the headaches were described as generalized, lasting less than one day.  The Veteran was found to not have characteristic prostrating attacks of headache pain, and no other pertinent physical findings were noted.  The headache condition was found to not affect the Veteran's ability to work.  The examiner opined that he did not think that the Veteran's headaches were related to his concussion, but seemed to be tension headaches.  The 2014 VA examiner agreed with the 2011 examiner's finding that the Veteran was not suffering from TBI at that time, and concluded that it was less likely as not that the Veteran was suffering from post-concussive headache.  Because the Veteran has not been shown to suffer from migraine headaches with characteristic prostrating attacks at any time during the appeal period, a separate, compensable disability rating for headaches is not warranted.

The Board has also evaluated whether the issue of entitlement to a rating in excess of 10 percent for residuals of concussion with headaches (claimed as TBI)  should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

In this case, with respect to the first prong of Thun, there is nothing of record suggesting that the Veteran has experienced extraordinary symptoms which are not contemplated under the rating criteria for TBI residuals, to include headaches.  Therefore, the Board finds that the associated symptomatology and degree of disability shown are entirely contemplated by the rating schedule.  Therefore, referral for extraschedular consideration is not warranted.  

Comparing the Veteran's disability level and symptomatology of the residuals of TBI disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is therefore adequate.  Absent any exceptional factors associated with the residuals of concussion with headaches, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 338-39; Shipwash, 8 Vet. App. at 227. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, service connection has been granted for a single service-connected disability (residuals of concussion with headaches (claimed as TBI).  Because service connection is not in effect for multiple service-connected disabilities, Johnson is not for application.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an initial or increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record during a rating appeal.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his service-connected residuals of a concussion with headaches.  While the Veteran testified in October 2014 that he had to retire early due to his depression and anxiety, service connection is not in effect for those acquired psychiatric disorders.  For these reasons, the Board finds that the issue of entitlement to a TDIU has neither been raised by the Veteran nor the record in this case.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of concussion with headaches (claimed as TBI) is denied.  


REMAND

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD, depression and anxiety), to include as secondary to service-connected residuals of concussion with headaches (claimed as TBI), the Board finds that a remand is necessary 

In the June 2011 addendum to his May 2011 VA mental disorders examination report, the VA psychologist stated only that the Veteran's psychiatric disorder was less likely as not (less than 50/50 probability) caused by or a result of his service-connected residuals of a concussion with headaches.  However, because the examiner did not opine as to whether the Veteran's acquired psychiatric disorder (claimed as PTSD, depression, and anxiety) was incurred in, remand is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In addition, the examiner did not address whether the claimed psychiatric condition is aggravated by a service-connected disability, including the residuals of concussion with headaches.  Remand is needed in order for the examiner to provide an addendum medical opinion as to whether it is at least as likely as not that any acquired psychiatric disorder is permanently aggravated by the Veteran's service connected residuals of concussion with headaches (claimed as TBI).  See 38 C.F.R. § 3.310(a) Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Additionally, the examiner should consider pertinent evidence which post-dates the May 2011 VA mental disorders examination report and June 2011 addendum thereto.  Said evidence consists of:  (1) a letter from private Licensed Clinical Social Worker (LCSW) David Ulkoski of the Vet Center, dated September 2011, stating "It is most likely than not that [the Veteran's] present psychiatric condition(s) are directly caused [by] his service connection for post concussion syndrome (TBI)"; and (2) private treatment records from the Vet Center dated from August 2011 to March 2012, which include a September 2011 progress note stating that there was "no doubt" the Veteran was experiencing PTSD symptoms, an October 2011 diagnosis of PTSD, and a February 2012 assessment that the Veteran suffered from TBI which "is very close to PTSD."  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any VA treatment records dated from November 2011 (the date of the most recent VA records) to the present.  

2.  The AOJ should contact the Veteran and request that he identify any private medical treatment since March 2012 (the date of the most recent private treatment records).  The AOJ should then obtain the identified records.  All records obtained must be associated with the claims file.  

3.  The AOJ should refer the case to the VA examiner who conducted the May 2011 VA mental disorders examination and supplied the June 2011 addendum thereto (or a suitable substitute) for a supplemental medical opinion to address the issue of service connection for an acquired psychiatric disorder (claimed as PTSD, depression and anxiety), to include secondary service connection on the basis of aggravation.  Another examination is not required.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, along with a copy of this remand, must be made available to the examiner for review.  The examiner must review the entire claims folder.  The examiner should set forth the following opinions:

(a)  Whether it is at least as likely as not that the Veteran's diagnosed depressive disorder, anxiety disorder, or PTSD had their onset in service or are otherwise related to service?  

(b)  Whether it is at least as likely as not that an acquired psychiatric disorder is either proximately due to or the result of, or (in the alternative) permanently aggravated by the Veteran's service-connected residuals of concussion with headaches?  

(c)  If the VA examiner finds that the Veteran's acquired psychiatric disorder is aggravated by his service-connected residuals of concussion with headaches, the examiner should indicate, to the extent possible, the degree of disability ("baseline") of the Veteran's acquired psychiatric disorder prior to aggravation and the current degree of disability of the acquired psychiatric disorder.  

The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner is directed to specifically consider the following:  (a) a letter from private LCSW David Ulkoski of the Vet Center, dated September 2011, stating "It is most likely than not that [the Veteran's] present psychiatric condition(s) are directly caused [by] his service connection for post concussion syndrome (TBI)"; and (b) private treatment records from the Vet Center dated from August 2011 to March 2012, which include a September 2011 progress note stating that there was "no doubt" the Veteran was experiencing PTSD symptoms, an October 2011 diagnosis of PTSD, and a February 2012 assessment that the Veteran suffered from TBI which "is very close to PTSD."  

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.

4.  The AOJ must review the examination report to ensure that it is in complete compliance with this remand. If deficient in any manner, the RO must implement corrective procedures at once.  

5.  When the development requested has been completed, the AOJ should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


